Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims


This action is in reply to the communication  filed on 09/01/2021.
Claims 1-20 are currently pending and have been examined.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1-11 are directed to device (i.e. an apparatus); claim (s) 12-17 are directed to a system; claim (s) 18-20  are directed to a method.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites acquiring information regarding points associated with a member from a member  by sending a dummy transaction notification to the member ; and display the acquired 47(PATENT) Atty. Dkt. No.: TAI/3331US information regarding the points.
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, as well as managing personal behavior or interactions between people including following rules or instruction. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “a server, an interface, processor, code, display unit ”. The user engagement system overall, and more specifically the interface, network, storage device and the various modules,  is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “a server, an interface, processor, code, display unit”, amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claims 12 and 18.
Dependent claims 4-8, 12-117 and 20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 12 and 18. 
Dependent claims 2,9( printer), 3, 6, 10, 11, 18, 19( code  6, 15, 19(scanner), 13(printer and processor) are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim recites additional elements of printer and/or  processor,. These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B. The claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 12 and 18.

Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 5-13, 15-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Antonucci, US Pub No: 2010/0274659 A1.

As per claim 1,12, 18  Antonucci teaches:
a communication interface connectable to a member points server (see at least paragraph 79 (the system may also distribute numerous vouchers to numerous consumers. The consumer may also enter a webpage in order to retrieve the voucher. In one embodiment, the multi-merchant system may convert general loyalty points or merchant-specific loyalty points to a voucher having a predetermined value and store the electronic voucher in a remote database or in a smart card database); 
 a member code acquiring unit configured to receive an input of a member code (see at least paragraph 80 (The consumer may then utilize a code key or consumer ID to access the voucher);
acquire information regarding points associated with the member code from the member points server by sending a dummy transaction notification to the member points server via the communication interface, and control a display unit to display the acquired information regarding the points (see at least paragraph 72 (After receiving the consumer ID, purchase data and/or any other data from the transaction file, the consumer may earn additional loyalty points or pay for the product or service using merchant dollars. With respect to earning additional loyalty points (step 340), incentive engine 102 compares the data to promotion rules associated with the particular merchant or groups of merchants in promotion rules database 280 and/or to the consumer purchase records in consumer purchase record database 290. If the data does not satisfy the requirements set forth in a promotion rule, incentive engine 102 updates the consumer purchase records database 290 and may transmit a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display, illuminate any portion of the POS terminal 112 and/or merchant terminal 108, printed on a receipt, and/or downloaded to a consumer computer, transaction card, personal digital assistant and/or the like); paragraph 75 (If a sufficient amount of merchant dollars does not exist, the system may inform the consumer by any means disclosed herein. The consumer may convert additional general loyalty points (re-load) to merchant dollars as set forth with respect to step 323 above, the merchant may issue more loyalty points to the consumer as set forth with respect to step 340 above and/or the consumer may transfer merchant dollars from another merchant to the particular merchant dollar database which is being used for the current transaction. In an alternative embodiment, the purchase may be charged to a transaction card, then incentive engine 102 notifies the transaction card system to reverse or deduct the charge based on the monetary equivalent of the merchant dollars) ;

As per claims 2, Antonucci teaches:
a printer, wherein the processor is further configured to control the printer to print a voucher based on the acquired information regarding the points (see at least paragraph 73 (The incentive engine 102 also facilitates transmission of a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display, illuminate any portion of the POS terminal 112 and/or merchant terminal 108, printed on a receipt, and/or downloaded to a consumer computer, transaction card, personal digital assistant and/or the like);

As per claim 5, Antonucci teaches:
wherein the information regarding the points includes an indication of whether or not a voucher has been issued (see at least paragraph 75 (the purchase may be charged to a transaction card, then incentive engine 102 notifies the transaction card system to reverse or deduct the charge based on the monetary equivalent of the merchant dollars) ;

As per claim 6,15 Antonucci teaches:
a commodity scanner for acquiring commodity codes for commodities being purchased in a sales transaction (see at least paragraph 26 (the reward may also be earned from buying specific products based upon the association of UPC data and merchant SKU data. Rather than simply capturing transactions at a Record of Charge (ROC) level, that is, recording consumer purchases in a general fashion by designating purchase categories (such as “clothing”, “electronics”, or “hardware” for example), the system identifies the particular item purchased (such as “jeans”, “stereo”, or “hammer” for example) as well as its corresponding manufacturer); wherein the processor is further configured to: generate a commodity list for the sales transaction based on the commodity codes acquired by the commodity scanner (see at least paragraph 66( a participating consumer may earn loyalty points automatically through a triggering event, such as visiting a Web site, completing an online survey, or clicking on a banner advertisement for example. Offline, a participating consumer may earn loyalty points by purchasing products or services, completing a task or showing their consumer ID to the cashier and triggering the cashier to provide a “behavior” ID which may be input (e.g., by scanning a bar code on a paper survey for example) into the POS terminal. In addition to the base loyalty points, a merchant may offer bonus points (upon point issuance or during conversion) to incent consumers to trial a new product, increase the frequency of high margin purchases and/or the like);

As per claim 7, 16 Antonucci teaches:
send a transaction notification to the member points server via the communication interface when generation of the commodity list for the sales transaction is ended (see at least paragraph 72 (after receiving the consumer ID, purchase data and/or any other data from the transaction file, the consumer may earn additional loyalty points or pay for the product or service using merchant dollars. With respect to earning additional loyalty points (step 340), incentive engine 102 compares the data to promotion rules associated with the particular merchant or groups of merchants in promotion rules database 280 and/or to the consumer purchase records in consumer purchase record database 290. If the data does not satisfy the requirements set forth in a promotion rule, incentive engine 102 updates the consumer purchase records database 290 and may transmit a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display, illuminate any portion of the POS terminal 112 and/or merchant terminal 108, printed on a receipt, and/or downloaded to a consumer computer, transaction card, personal digital assistant and/or the like);

As per claim 8, 17 Antonucci teaches:
wherein the dummy transaction notification is sent to the member points server before the transaction notification is sent to the member points server (see at least paragraph 72 (incentive engine 102 compares the data to promotion rules associated with the particular merchant or groups of merchants in promotion rules database 280 and/or to the consumer purchase records in consumer purchase record database 290) ;

As per claim 9,13, 20 Antonucci teaches:
a printer, wherein the processor is further configured to control the printer to print a voucher based on the information regarding the points acquired in response to the dummy transaction notification (see at least paragraph 72 (If the data does not satisfy the requirements set forth in a promotion rule, incentive engine 102 updates the consumer purchase records database 290 and may transmit a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display, illuminate any portion of the POS terminal 112 and/or merchant terminal 108, printed on a receipt, and/or downloaded to a consumer computer, transaction card, personal digital assistant and/or the like);

As per claims 10-11, Antonucci teaches:
wherein the dummy transaction notification is sent to the member points server immediately after the member code is received by the member code acquiring unit (see at least paragraph 72 (after receiving the consumer ID, purchase data and/or any other data from the transaction file, the consumer may earn additional loyalty points or pay for the product or service using merchant dollars. With respect to earning additional loyalty points (step 340), incentive engine 102 compares the data to promotion rules associated with the particular merchant or groups of merchants in promotion rules database 280 and/or to the consumer purchase records in consumer purchase record database 290. If the data does not satisfy the requirements set forth in a promotion rule, incentive engine 102 updates the consumer purchase records database 290 and may transmit a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display, illuminate any portion of the POS terminal 112 and/or merchant terminal 108, printed on a receipt, and/or downloaded to a consumer computer, transaction card, personal digital assistant and/or the like);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 14  are rejected under 35 U.S.C. 103(a) as being unpatentable over Antonucci, US Pub No: 2010/0274659 A1 in view of  Hagiwara US Pub No : 2004/0049421 A1.

  Claim 3:
Antonucci discloses the limitations as shown above.
Antonucci does not specifically disclose, but Hagiwara however discloses:
wherein the dummy transaction notification includes a dummy commodity code, a dummy commodity price (see at least fig 13 with the associated text (a screen showing dummy product information); Hagiwara does not specifically disclose a dummy transaction total, however it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hagiwara to include dummy transactioin notification that  includes  a dummy transaction total with the motivation to notify conumsers with a complete transaction data.
It  would have  been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of  Antonucci including notification of consumer of available points with the teaching of Hagiwara notifying consumers with dummy transaction data with the motivation of making consumers aware of their available points balance that can be used towards purchasing other commodity before conducting a sale transaction as taught by Hagiwara over that of Antonucci.

 Claims 4, 14, 19:
Antonucci discloses the limitations as shown above.
Antonucci does not specifically disclose, but Hagiwara however discloses:
wherein the dummy transaction notification has the same format as a standard transaction notification (see at least fig 13 with the associated text (a screen showing dummy product information); Hagiwara does not specifically disclose a dummy transaction total, however it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hagiwara to include content of the dummy transaction notification differs from the standard transaction notification  with the motivation of capturing consumers’ attention instantaneously.
It  would have  been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of  Antonucci including notification of consumer of available points with the teaching of Hagiwara notifying consumers with dummy transaction data with the motivation of making consumers aware of their available points balance that can be used towards purchasing other commodity before conducting a sale transaction as taught by Hagiwara over that of Antonucci.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Strock, US Pat No: 9990642 B2, teaches method for granting promotional rewards to credit account holders.
Todd, US Pat No: 8,719158, B2 teaches multi-account consolidation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682